ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims and Terminal Disclaimer
2.	This action is in response to papers filed 10 March 2022 in which only a terminal disclaimer and Remarks were filed.
3.	The terminal disclaimer filed on 10 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 16/665,559 and the expiration date of U.S. Patent No. 10,512,911 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Consequently, all previous rejections under the judicially created doctrine of obviousness-type double patenting are withdrawn.
4.	Claims 1-23 are under prosecution.
Claim Interpretation
5.	As noted in the previous Office Action, the claims are drawn to a “system.”  The specification recites a “system” wherein the “system” is defined in terms of structural limitations.  In addition, the claims recite structural limitations of the “system.”   Thus, the “system” is interpreted to encompass any collection of reagents and parts used together that are not necessarily part of a completely integrated single unitary device. Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation on the claimed subject matter.
Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance:
The claims are drawn to systems having two regions separated by a barrier, each of the two regions having different atmospheres, wherein a detector is at least partially contained in the first region, and where in the detector can undergo translational motion relative to a substrate of the first region while maintaining the different atmospheres. This combination of limitations is free and clear of the cited art.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Claims 1-23 are allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634